Citation Nr: 0809694	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  05-01 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for lumbosacral 
spondylosis with degenerative disc disease, status post 
discectomy, L4-L5, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from December 1969 to 
November 1975, and from December 1975 to November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), which had continued and 
confirmed the 20 percent rating assigned for the veteran's 
service-connected low back disorder.   

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action is required in properly developing the veteran's claim 
for entitlement to an increased disability rating for 
lumbosacral spondylosis with degenerative disc disease, 
status post discectomy, L4-L5. 

Review of the record shows that, following an October 2006 VA 
examination by a nurse practitioner, that examiner provided 
an opinion in November 2006 based on the October 2006 
examination, which is material to the veteran's claim on 
appeal.  The examiner opined that the veteran's service-
connected back disability did not cause his bilateral lower 
extremities peripheral neuropathy (polyneuropathy).  

That opinion is material to the veteran's claim because in 
evaluating the veteran's lumbosacral spondylosis with 
degenerative disc disease, status post discectomy, L4-L5, the 
Board must consider any associated chronic orthopedic 
manifestations, as well as associated neurologic 
manifestations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5393 
(2002); see also 38 C.F.R. § 4.71a, The Spine, General Rating 
Formula for Diseases and Injuries of the Spine, Note (1).  
 
The record reflects that in conducting the October 2006 VA 
examination and making the November 2006 opinion, the 
examiner did not have the benefit of review of the claims 
folder, and the examiner also did not provide any rationale 
for the opinion.   On review, it is pertinent to note that 
the claims folder contains some medical evidence which 
appears to run contrary to the examiner's  November 2006 
opinion.  Had the nurse practitioner considered this 
evidence, it may have altered the opinion.  

Also, some of the prior medical records (predating the 
October 2006 VA examination) contain evidence indicating that 
the veteran manifests radiculopathy that is due to the 
service-connected low back disability.  During a May 2003 VA 
examination, straight leg raising test was positive, with 
complaints of lower back pain radiating into the lower 
extremities.  Soon after that, private treatment records in 
January 2004 show that the veteran was treated for complaints 
of radiculopathy to the left lower extremity.  At that time 
he underwent a left L4/5 diskectomy.  The associated records 
contain a diagnosis of left L4/5 disk herniation with 
consequent radiculopathy.  

The Board notes that a VA examiner conducted a subsequent VA 
examination in October 2004, also without benefit of review 
of the claims file.  The absence of claims file review at the 
two most recent VA examinations is an important factor in the 
Board's determination that a remand is necessary.  The Board 
must consider all manifestations including neurological, 
which are associated with the service-connected low back 
disability.  To do so, the Board must determine whether any 
lower extremity neurological pathology is a manifestation of 
the service-connected low back disability.

Such a determination (opinion) must be based medical evidence 
obtained from a thorough and contemporaneous medical 
examination, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, a remand is necessary in order to arrange for the 
veteran to undergo examination and thereby obtain a pertinent 
opinion based on a review of prior medical records.  

Prior to any examination, the RO should attempt to obtain 
copies of any outstanding records of pertinent medical 
treatment.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the appellant to 
identify all medical care providers who 
evaluated or treated him since October 
2006 for his service-connected low back 
disability, including any claimed 
orthopedic and/or neurologic 
manifestations.  The RO should 
appropriately proceed to request copies of 
any pertinent private or VA medical 
records not currently of record for that 
period from all sources identified. 

2.  After accomplishing the above and 
obtaining any available records, the RO 
should arrange for the appellant to 
undergo orthopedic and nerve examinations 
of the lumbosacral spine, which must be 
conducted by appropriate physician 
specialists, to determine the nature and 
severity of the veteran's service-
connected lumbosacral spondylosis with 
degenerative disc disease, status post 
discectomy, L4-L5.  

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed; and, all findings should be set 
forth in detail.  The examiners must 
review the claims folder in conjunction 
with the respective examinations, and this 
fact should be so indicated in the 
examination report.  The rationale for any 
opinion expressed should be included in 
the respective examination reports.  If 
the examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to respond.

The nerve examination should report all 
findings and note all associated symptoms, 
including those compatible with sciatic 
neuropathy, such as characteristic pain 
and demonstrable muscle spasm, absent 
ankle jerks, or other neurological 
findings appropriate to the site of the 
diseased disc or discs concerning the 
lumbosacral spine.  

The neurological examiner should 
specifically comment as to whether the 
veteran has incapacitating episodes 
associated with his service-connected low 
back disorder, and if so, the frequency of 
such incapacitating episodes.  This must 
include a specific statement as to the 
total duration of any incapacitating 
episodes during the past 12 months for the 
spine disability.  For purposes of 
evaluation, an incapacitating episode is 
defined as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome requiring bed rest prescribed by 
a physician, and treatment by a physician.  
The examiner should discuss the effect the 
veteran's lumbosacral spine disorder has 
upon his daily activities.

The spine (orthopedic) examination should 
report all findings and note all 
associated symptoms.  The orthopedic 
examiner should provide the range of 
motion of the spine in degrees.  The 
examiner should note all symptoms such as 
pain, stiffness, or aching in the area of 
the spine affected by injury, as well as 
muscle spasm, guarding, or abnormal gait.  
The examiner should note the presence of 
objective evidence of pain, excess 
fatigability, incoordination, and 
weakness, and any additional disability 
due to these factors.  The examiner should 
discuss, separately, the effects on the 
veteran's daily activities by his service-
connected lumbosacral spondylosis with 
degenerative disc disease, status post 
discectomy, L4-L5.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claim for an 
increased rating for lumbosacral 
spondylosis with degenerative disc 
disease, status post discectomy, L4-L5.  
If the determination remains unfavorable 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

